DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Nitin Joshi on 08/18/2022. 
	The application has been amended as follows: 
	In the claims:
Claim 1: A radio frequency head coil for a magnetic resonance imaging 
system comprising: 
a body defining an imaging cavity for receiving a head of a patient; 
one or more bracket shells disposed within the body; 
wherein at least one or more coil elements operative to receive a magnetic resonance signal emitted from the patient are disposed on the one or more bracket shells; 
wherein the body comprises a posterior portion operative to receive the head of the patient and an anterior portion operative to be disposed on the head of the patient opposite the posterior portion so as to fit over a face of the patient; 
wherein the anterior portion includes eye openings and a nose bridge disposed between the eye openings to conform to a nose of the patient; and 
wherein the radio frequency head coil further comprises a spacer configured to be selectively disposed between the anterior portion and the posterior portion so as to extend the size of the imaging cavity; 
wherein the spacer has a U-shaped structure.

Claim 8: A method of constructing a radio frequency head coil comprising: 
mounting one or more coil elements to one or more bracket shells; 
mounting the one or more bracket shells into a body of the radio frequency head coil that defines an imaging cavity for receiving a head of a patient, wherein the body comprises an anterior portion and a posterior portion; 
wherein the at least one or more coil elements are operative to receive a magnetic resonance signal emitted from the patient; 
wherein the anterior portion includes eye openings and a nose bridge disposed between the eye openings to conform to a nose of the patient; and 
wherein the method further comprises providing a spacer to be selectively disposed between the anterior portion and the posterior portion so as to extend the size of the imaging cavity; 
wherein the spacer has a U-shaped structure.

Claim 15: A magnetic resonance imaging system comprising: 
a magnet assembly operative to stimulate a patient such that the patient emits a magnetic resonance signal; 
a radio frequency head coil that includes a body defining an imaging cavity for receiving a head of a patient; 
wherein at least one or more coil elements operative to receive the magnetic resonance signal are disposed on one or more bracket shells disposed within the body; 
wherein the body comprises a posterior portion operative to receive the head of the patient and an anterior portion operative to be disposed on the head of the patient opposite the posterior portion so as to fit over a face of the patient; 
wherein the anterior portion includes eye openings and a nose bridge disposed between the eye openings to conform to a nose of the patient; 
wherein the system further comprises a spacer configured to be selectively disposed between the anterior portion and the posterior portion so as to extend the size of the imaging cavity; 
wherein the spacer has a U-shaped structure.

Claim 27: canceled 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims in combination with the examiner’s amendments to claims 1, 8, and 15 have overcome the rejections of the previous office action. As such, the newly amended limitations recited in claims 1, 8, and 15 in combination with the other claimed elements are not taught or disclosed in the prior art. Claims 1-8, 10-20, 22-26, and 28-29 are allowed. Claim 27 is canceled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.R./             Examiner, Art Unit 3793                       

/CATHERINE B KUHLMAN/             Primary Examiner, Art Unit 3791